IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT NASHVILLE                    FILED
                              FEBRUARY 1998 SESSION
                                                                        July 2, 1998

                                                                     Cecil W. Crowson
                                                                    Appellate Court Clerk
STATE OF TENNESSEE                          )
                                            )            NO. 01C01-9703-CR-00094
              Appellee                      )
                                            )            PICKETT COUNTY
v.                                          )
                                            )            HON. JOHN A. TURNBULL
DAVID L. HATHAWAY                           )
                                            )            (D.U.I.)
              Appellant.                    )
                                            )


                                CONCURRING OPINION

              I concur in the result reached by Judge Barker in his thorough opinion.

Having concurred with Judge Wade in his opinion in State v. Jerry Wayne Edison, No.

03C01-9605-CC-00199 (Tenn. Crim. App., Knoxville, June 18, 1997) that an abuse of

discretion standard applies to this court’s review of the trial court’s ruling on the

admissibility of intoximeter results, I write separately to indicate that I favor the Edison

standard of review as opposed to the standard of preponderance of the evidence to which

Judge Barker adheres in this case. I agree that the trial court’s decision would be

affirmed under either standard of review.


                                                  _________________________
                                                  CURWOOD WITT